Patterson, J.:
The plaintiff is the surviving partner of the firm of Levy & Co., stockbrokers in the city of New York. On the 23d of September, 1889, that firm bought 100 shares of the Anniston Land Company stock for the' defendant and paid theréfor the sum of $6,725. Immediately after the purchase the plaintiff forwarded to the defendant a notice thereof' and a statement of the amount due, which statement was retained without objection. It is alleged in the complaint that on or about the 28th of August, 1899, in consideration of the foregoing facts, the defendant promised in writing to pay such indebtedness, but has failed to do so. The defendant in his answer admits that the statement of amount claimed to. be due the plaintiff was sent him at about the 23d of September, 1889* and sets up the six years’ Statute of Limitations. On the trial of the case facts were stipulated, and, among others, that on or about the 23d of September, 1889, the defendant requested L. Levy & Co. to buy for his account 100 shares of the capital stock of the Anniston Land Company, which order was duly executed and L. Levy & Co. paid $6,725 therefor; that immediately afterwards the plaintiff’s firm forwarded a notice and a statement of the amount due, which the defendant retained without objection, and thereafter like statements of the amount due were sent to the defendant up to and including the 1st day of July, 1891, which he likewise retained' without objection; that on November 7, 1901, the plaintiff forwarded to the defendant a copy of his account containing the plaintiff’s claim arising out of the purchase of the Anniston Land Company stock r. that on January 15, 1902, the plaintiff, after notice mailed to the defendant, caused the 100 shares of the Anniston Land Company stock to be sold at public auction and the stock was struck down to the highest bidder for the sum of $1,525, which amount *396was credited to the defendant; that on January 17, 1-902, demand was made by the plaintiff -on the defendant for the balance due, and no payment was made. The defendant® offered ño proof, but the plaintiff introduced in evidence three letters, one dated August 24, 1899, referring to the indebtedness for the 100 .shares of,the Anniston Land Company stock held by his firm for Popper, and asking if it would not be well to settle up some of his indebtedness, if not all. Also another letter dated August 30, 1899, as follows:
“ Mr. Simon Popper :
“Dear Sir.— Not having received a reply to our letter, we suppose you were either out of town or did riot receive same, therefore we register this one, and expect to hear from you very soon in answer to same.”
The third letter, written by the defendant, is as follows:
“Aug. 31,1899.
“ Mess. L. Levy & Co.:
“ Dear Sirs.— I. reed, your two letters in due time. I expected to call on you regarding my a¡c this week, which is the reason of my not answering your first. It is a fact -that 1 made a good deal of money, but I had lots of old affairs to settle up. Yon. may rest assured that I will pay you every dollar I owe you within a short time. I am largely interested in a transaction at present. When that is closed up you will surely hear from me substantially".
“ Yours very truly,
“SIMON POPPER”
This last letter contains ¡an acknowledgment -of the debt and a promise to pay it, and constitutes a new promise within -the meaning of the statute. Section 395 -of the Code of Civil Procedure provides that an acknowledgment or promise contained in a writing signed by the party to be charged thereby is the iSnly -competent evidence of a new' or continuing contract whereby io take a case out of the operation of title 2 of chapter 4 of said" Code. (Benedict v. Slocum, 95 App. Div. 602; Crandall v. Moston, 42 id. 629.) The case is quite different from Connecticut Trust & S. D. Co. v. Wead (172 N. Y. 497). There is no question of stock bought' on margin or of a general account. The letters of the plaintiff to the defendant do not call for margin. From the *397facts stipulated there can be no other inference than that the claim of the plaintiff is upon a simple transaction of the purchase of stock, the plaintiff’s firm paying the money for it and the whole of it. A demand upon the defendant is shown, as are also his refusal or neglect to comply with that demand, the running of the six years’ statute and a subsequent sufficient writing signed by the defendant by which he made a new promise to pay what he owed the plaintiff upon the only transaction appearing in the case.
The judgment and order should be reversed and a new trial ordered, with costs to appellant to abide the event.
O’Brien, P. J., Ingraham, McLaughlin and Hatch, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.